Case: 08-30950     Document: 00511070188          Page: 1    Date Filed: 04/05/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                             April 5, 2010
                                     No. 08-30950
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

ROBERT MELANCON,

                                                   Petitioner-Appellant

v.

KELLY WARD, Warden,

                                                   Respondent-Appellee


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:07-CV-5877


Before HIGGINBOTHAM, CLEMENT, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        In August 1996, Robert Melancon, Louisiana prisoner # 371029, was
convicted by jury verdict of aggravated rape of a male under the age of twelve
and was sentenced to life imprisonment. He now appeals from the district
court’s denial of his 28 U.S.C. § 2254 application.
        Melancon argues that he did not receive a fair trial because adverse
pretrial publicity saturated the community from which the jury was drawn,
thereby raising the presumption that he suffered prejudice from jury bias. To

        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 08-30950   Document: 00511070188 Page: 2        Date Filed: 04/05/2010
                                No. 08-30950

the extent that he argues that he also did not receive a fair trial due to
prosecutorial animus, that argument is not cognizable because it was not
encompassed by the district court’s grant of a certificate of appealability. See
Richardson v. Quarterman, 537 F.3d 466, 472 n.2 (5th Cir. 2008).
      Melancon has failed to show that the state appellate court’s resolution of
this issue warrants relief under 28 U.S.C. § 2254(d). See Busby v. Dretke, 359
F.3d 708, 713 (5th Cir. 2004). Accordingly, the judgment of the district court is
AFFIRMED.




                                       2